Citation Nr: 1820421	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-24 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hypothyroidism.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1963 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
 
In a September 2017 rating decision, the RO granted service connection for retinal detachment, bilateral eyes.  As this represents a full grant of the benefits sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

In December 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
The Veteran claims entitlement to a higher disability rating for his service-connected hypothyroidism.  In support of his claim, the Veteran has submitted statements and testimony to the symptomatology he experiences on a daily basis.  See December 2015 Correspondence; see also October 2017 Correspondence (stating he experiences muscular weakness); see also December 2017 Hearing Transcript (testifying to experiencing fatigability, requiring two 30 to 60 minute naps a day per day; constipation; and mental sluggishness, having issues with remembering names and words).  

The Veteran underwent VA examinations in April 2015 and October 2017 to address the severity of his service-connected hypothyroidism.  Despite the Veteran's previous assertions, neither examination report listed constipation or mental sluggishness as a symptom of the Veteran's hypothyroidism.  See April 2015 Thyroid and Parathyroid Conditions Disability Benefits Questionnaire (DBQ); October 2017 Thyroid and Parathyroid Conditions DBQ.

The Board notes that the Veteran is competent to report observable symptomatology, including constipation, mental sluggishness, muscular weakness, and fatigability.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Additionally, the Veteran is credible in his reports of suffering from symptomatology including constipation, mental sluggishness, fatigability, and muscular weakness.  See Layno, 6 Vet. App. at 470; 38 C.F.R. § 3.159(a)(2).

The Board finds, however, that the Veteran is not competent to link any of his observed symptoms to hypothyroidism.  See 38 C.F.R. § 3.159(a)(1); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (medical evidence is not required to demonstrate chronic knee symptoms in service and continuity of symptoms after service; but a lay veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation").  In this case, attributing symptoms to a complex disease such as hypothyroidism requires detailed understanding of the thyroid gland and endocrine system, experience in identifying hypothyroidism symptoms, and the ability to identify and differentiate potential causes for symptoms such as constipation, hair loss, muscular aching and weakness, weight gain, and emotional instability, all of which may be affected by different factors and body systems.  

As the Veteran has competently testified to experiencing observable symptomatology including constipation, muscular weakness, fatigability, and mental sluggishness, the Board finds a supplemental opinion is required to address whether these reported symptoms are a result of the Veteran's hypothyroidism.  

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from September 2017, forward. 

2.  Thereafter, return the claims file to the October 2017 VA examiner for a supplemental opinion.  If the October 2017 examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the supplemental opinion.

Following a review of the claims file, the examiner is asked to opine as to whether the Veteran's symptoms of constipation, mental sluggishness, muscular weakness, and fatigability are related to his service-connected hypothyroidism.  

The examiner should acknowledge and address the Veteran's competent and credible statements regarding his symptomatology, including fatigability, constipation, mental sluggishness, and muscular weakness.  See December 205 Correspondence; October 2017 Correspondence; December 2017 Hearing Transcript.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

3.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




